Case 2:17-cv-04679-DRH-AYS Document 44 Filed 11/26/18 Page 1 of 1 PageID #: 232




 VIA ECF
 Honorable Anne Y. Shields
 100 Federal Plaza
 P.O. Box 830
 Central Islip, New York 11722
 Courtroom 830

                                                        November 26, 2018


 Dear Judge Shields:

           I represent Plaintiff in the above action.

           Following the scheduling of the settlement conference in this action, Defendant PayPal
 served discovery on Plaintiff. Rather than expend resources and incur legal fees engaging in
 discovery, Plaintiff believes that the parties should focus on settlement through the date of the
 scheduled conference. Accordingly, Plaintiff requests that all discovery be stayed pending the
 conference which is currently scheduled for January 23, 2019.



                                                        Respectfully,


                                                        /s
                                                        Oren Giskan

 CC: All counsel of record via ECF




              217 Centre Street, 6th Floor | New York, New York 10013
